Per Curiam.

Both in the argument on the motion to certify and in the argument of this case on the merits, the principal question raised was the propriety of counsel for appellee including in his argument to the jury what is commonly referred to as the per diem method of evaluation of damages for pain and suffering. However, an examination of the bill of exceptions shows that that question is not before us.
An examination of the other errors assigned by appellant shows they are not well taken, and, therefore, the judgment is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.